     CASE 0:17-cv-04971-DWF-KMM Document 60 Filed 12/14/18 Page 1 of 2




                UNITED STATES DISTRICT COURT
                    DISTRICT OF MINNESOTA
_____________________________________________________________

Kurt A. Beseke, individually and       Case No.: 17-cv-4971-DWF-KMM
on behalf of those similarly situated,
                                         ORDER TO EXTEND
                    Plaintiff,           DEADLINES FOR FACT
v.                                       DISCOVERY AND DISPOSITIVE
                                         MOTIONS
Equifax Information Services LLC,

                    Defendant.


       Upon the parties’ joint request to modify certain deadlines set previously in

the Court’s May 4, 2018 Scheduling Order (ECF No. 30) to allow for additional

time to complete discovery and file dispositive motions, and for good cause

shown, the Court orders an extension of deadlines as follows:


Task                                                        Deadline

Deadline for Defendant to produce the sample of 1/4/2019

100,000 records

Deadline for Defendant to serve its objections to 1/7/2019

Plaintiff’s Rule 30(b)(6) deposition notice

Deadline for parties to have completed meet and confer 1/13/2019

as   to   objections   regarding   Plaintiff’s   30(b)(6)



                                     -1-
    CASE 0:17-cv-04971-DWF-KMM Document 60 Filed 12/14/18 Page 2 of 2




deposition notice

Deadline for Plaintiff propose search terms for full 1/18/2019

production

Disputes over the 30(b)(6) notice, if any, presented to 1/21/2019

the Court for resolution

Parties complete meet and confer regarding search 2/1/2019

terms for disputes, the method for employing search

terms, and the manner of production

Initial 30(b)(6) deposition completed on topics other 2/1/2019

than disputes

Responsive disputes produced                              4/7/2019

30(b)(6)     deposition    on   dispute-related   topics 4/30/2019

completed

Close of discovery as to Phase I of the case              4/30/2019

Opening summary judgment cross briefs filed               5/14/2019




Date: December 14, 2018                        s/Katherine Menendez
                                               Katherine Menendez
                                               United States Magistrate Judge




                                        -2-
